     Case: 1:21-cv-02238 Document #: 6 Filed: 05/03/21 Page 1 of 1 PageID #:48




                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


SHENZHEN HAOHUASUAN                         )
TECHNOLOGY CO. LTD.,                        )       Civil Action No.:1 :21-cv-02238
                                            )
                     Plaintiff,             )       Judge Gary Feinerman
              v.                            )
                                            )       Magistrate Judge Beth W. Jantz
Legiral.com, an Internet domain name,       )
                                            )
                                            )
                                            )
                     Defendant              )



         LR 3.2 NOTIFICATION AND FRCP 7.1 DISCLOSURE STATEMENT



       Pursuant to Local Rule 3.2 and FRCP 7.1, Plaintiff Shenzhen Haohuasuan Co.,

Ltd. (“Plaintiff”) makes the following disclosures:

       1. Plaintiff does not have any parent corporations.

       2. Plaintiff is not a public-held corporation or an otherwise publicly-held entity;

       3. It is not the case that 5% or more of the Plaintiff’s stock is owned by a publicly-

held corporation or an otherwise publicly-held entity.

                                           Respectfully submitted,

                                    By:    /Frank Gao/

                                           One of Plaintiff’s attorneys
Frank Gao
David C. Brezina
Ladas & Parry LLP
224 S. Michigan Ave. Suite 1600
Chicago, Illinois 60604
(312) 427-1300

                                                1
